Exhibit 10.2
EXECUTION VERSION
ULTA SALON, COSMETICS & FRAGRANCE, INC.
CARL RUBIN EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of April 12,
2010, by and between Ulta Salon, Cosmetics & Fragrance, Inc., a Delaware
corporation (the “Company”) and Carl Rubin (“Executive”).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. Effective May 3, 2010 (the “Commencement
Date”) the Executive will serve as the Company’s Chief Operating Officer and
President. In addition, at all applicable times during the Employment Term the
Company will nominate Executive to serve as a member of the Board of Directors
of the Company (the “Board”). Executive will report to the Company’s Chief
Executive Officer. The Board intends to promote Executive to Chief Executive
Officer on January 1, 2011, but in no event later than March 30, 2011. Executive
will render such business and professional services in the performance of
Executive’s duties, consistent with Executive’s position in the Company, as are
reasonably assigned to Executive by the Board. The period Executive is employed
by the Company under this Agreement is referred to herein as the “Employment
Term”.
          (b) Obligations. During the Employment Term, Executive will devote
Executive’s full business time and efforts to the Company and Executive will use
good faith efforts to discharge Executive’s obligations under this Agreement to
the best of Executive’s ability and in accordance with each of the Company’s
ethics guidelines, conflict of interest policies and code of business conduct.
For the duration of the Employment Term, Executive agrees not to actively engage
in any other employment, occupation, or consulting activity, including serving
as a director, without the prior approval of the Board; provided, however, that
Executive may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to Company, as determined by the Board.
     2. Employment Term. The term of Executive’s employment under this Agreement
shall commence on May 2, 2010 (the “Commencement Date”) and shall continue until
terminated by either party (the “Termination Date”). Executive and the Company
acknowledge that this employment relationship may be terminated by either party
at any time, upon thirty (30) days written notice to the other party, provided
it may be terminated immediately by the Company for Cause. However, if the
Company terminates Executive without Cause he shall be entitled to the severance
and other benefits as provided in Section 8(a).
     3. Compensation.
          (a) Base Salary. The Company will pay Executive an annual salary of
$770,000 as compensation for all Executive’s services to the Company, subject to
review annually, by the Compensation Committee of the Board (the “Committee”)
and adjustment as the Committee based on such review may determine (such annual
salary, as may be adjusted from time to time, to be referred to herein as “Base
Salary”); provided, however, Executive’s Base Salary may not be decreased
without Executive’s express written consent unless the

 



--------------------------------------------------------------------------------



 



decrease is pursuant to a general compensation reduction applicable to all, or
substantially all, officers of the Company. The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to all required withholdings and any elected deductions.
          (b) Special Cash Payment for Lost Benefits. The Executive has
represented to the Company that upon termination of employment with his prior
employer he forfeited the right to a $2,800,000 payment which otherwise would
have been payable to Executive if he remained employed through September, 2010
(the “Lost Benefit”). In order to induce Executive to commence employment with
the Company prior to September, 2010, and provided Executive is not terminated
for Cause and he does not voluntarily terminate his employment prior to such
date, the Company will pay Executive $2,800,000 (the “Special Cash Payment”)
with the last Company payroll in August, 2010. In the event that the Lost
Benefit is less than $2,800,000, or Executive recovers from his prior employer
any portion of the Lost Benefit (the “Recovery Amount”), then the Executive will
promptly inform the Company of the amount of the Recovery Amount and the Special
Cash Payment shall be reduced by the Recovery Amount, or in the case where the
Special Cash Payment has already been paid, Executive shall reimburse the
Company within seven (7) business days the amount of the Recovery Amount. The
parties agree that Executive has no obligation to take affirmative steps to seek
payment of the Lost Benefit from his prior employer.
          (c) Annual Incentive. Executive will be eligible to earn an annual
cash incentive compensation with respect to each fiscal year of the Company
(each, a “Fiscal Year”) payable for the achievement of performance goals
established by the Committee under the Company’s annual incentive plan
applicable to senior officers of the Company. During the Employment Term,
Executive’s target annual incentive shall be 100% of Base Salary (“Target Annual
Incentive”), with a maximum annual incentive of 200% of Base Salary, subject to
the terms of the annual incentive plan. The actual earned annual cash incentive
(“Annual Incentive”), if any, payable to Executive will depend upon the extent
to which the applicable performance goals specified by the Committee are
achieved. For the 2010 Fiscal Year, the Executive’s Annual Incentive shall not
be less than 100% of Base Salary, multiplied by a fraction the numerator of
which is the number of days in the Fiscal Year elapsed from the Commencement
Date and the denominator is 365. Any Annual Incentive shall be paid to Executive
no later than two and one-half months following the end of the Fiscal Year to
which such Annual Incentive relates (the “Incentive Payment Date”).
          (d) Equity.
          (i) Special Hire Restricted Share Grant. On the Commencement Date,
Executive shall be granted that number of shares of restricted common stock of
the Company equal to $2,775,000 divided by the average of the closing prices of
the common stock over the fourteen (14) days preceding the Commencement Date
(the “Restricted Shares”). The Restricted Shares shall be granted pursuant to
the Restricted Share Agreement in the form set forth on Exhibit A, and unless
otherwise provided herein, shall vest in full on December 29, 2011, subject to
Executive’s continued service to the Company hereunder.

2



--------------------------------------------------------------------------------



 



          (ii) Special Hire Option Grant. On the Commencement Date Executive
shall be granted an option to purchase that number of shares of the Company’s
common stock with a Black-Scholes value equal to $2,400,000 (the “Initial
Option”). The actual number of shares granted pursuant to this Initial Option
shall be not less than 300,000 or more than 500,000 shares. The Initial Option
shall be subject to the terms of the Company’s standard form option agreement in
the form set forth on Exhibit B, except that for purposes thereof “Cause” shall
have the meaning set forth in Section 8(f) of this Agreement and any dispute
over whether Executive has been terminated for Cause shall be resolved in
accordance with Section 15 of this Agreement. Unless otherwise provided herein,
the Initial Option shall vest and become exercisable with respect to one-fourth
(1/4th) of the shares of Company common stock subject thereto on February 1,
2011 and on each anniversary of such date (each a “Vesting Date”), such that the
Initial Option shall be fully vested and exercisable on February 1, 2014, in
each case subject to Executive’s continued service to the Company hereunder.
          (iii) Long Term Incentive Program. Executive shall participate in the
Company’s long term incentive program (“LTIP”) beginning in 2011 at the same
time LTIP grants are made to other Company executives. Under the LTIP, Executive
shall receive annual equity awards with a value equal to 200% of his Base Salary
subject to the terms of the equity incentive plan pursuant to which the LTIP
award is granted and the form award agreements applicable to senior officers of
the Company from time to time.
          (iv) Future Equity Grants. The Company shall consider making
additional equity grants to the Executive for the 2013 and 2014 Fiscal Years
based on Company performance, in addition to those that would normally be
available to the Executive pursuant to Section 3(d)(iii).
     4. Executive Benefits. During the Employment Term, Executive will be
eligible to participate in all Company employee benefit plans, policies, and
arrangements that are applicable to other senior executives of the Company, in
accordance with the terms of such arrangements and as such plans, policies, and
arrangements may exist from time to time.
     5. Relocation and Temporary Living and Commuting Expenses. Executive agrees
to relocate permanently to the Chicago area as soon as practical, with the
intent to accomplish the relocation by September 1, 2010. The Company will
reimburse Executive for (a) a reasonable number of house hunting trips for
himself and his family from Florida to the Chicago area, (b) moving expenses
from Florida to his new home in the Chicago area (including packing,
transportation and unpacking services by a professional mover of the Executive’s
choosing), (c) reasonable temporary living expenses in the Chicago area, and
(d) commuting expenses to and from his home in Florida from May 1, 2010 until
September 1, 2010, or such later date as agreed by the Chairman of the Company.
The reasonableness of expenses shall be determined by the Chairman of the
Company.
     6. Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable travel, entertainment, and other expenses incurred by
Executive in the furtherance of the performance of Executive’s duties hereunder,
in accordance with the Company’s expense reimbursement policy as in effect from
time to time. The Company will also reimburse

3



--------------------------------------------------------------------------------



 



Executive for his reasonable attorneys’ fees incurred in connection with the
preparation, negotiation and execution of this Agreement, up to a maximum of
$40,000.
     7. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) pay for accrued
but unused vacation; (c) vested benefits or compensation as provided under the
terms of any employee benefit and compensation agreements or plans applicable to
Executive; and (d) unreimbursed business expenses required to be reimbursed to
Executive (the “Accrued Benefits”). In addition, if the termination is by the
Company without Cause, Executive will be entitled to the amounts and benefits
specified in Section 8. Upon termination of employment, Executive will
automatically resign from the Board.
     8. Severance and Other Benefits.
          (a) Termination Without Cause. If Executive’s employment is terminated
by the Company without Cause (as defined below), then subject to Section 9,
Executive will receive the following which are collectively referred to as the
“Severance Benefits”:
          (i) payment of an amount equal to eighteen months of Base Salary (less
applicable tax withholdings), paid in substantially equal installments in
accordance with the Company’s normal payroll policies;
          (ii) an amount equal to the Annual Incentive which Executive would
have earned based on the Company’s performance in the Fiscal Year of such
termination, multiplied by a fraction the numerator of which is the number of
days in the Fiscal Year elapsed through the effective date of termination (the
“Termination Date”) and the denominator is 365;
          (iii) the Special Cash Payment less any Recovery Amount if such
termination is prior to payment of the Special Cash Payment;
          (iv) full vesting in the Restricted Shares, to the extent not already
vested on his date of termination; and
          (v) acceleration of vesting in an additional one-fourth (1/4) of the
Initial Option to the extent not previously fully vested on such date of
termination.
     In the event the Company (A) does not give Executive the title of Chief
Executive Officer before March 30, 2011 or continue to provide him with that
title during the Employment Term or (B) reduces Executive’s Base Salary in
violation of this Agreement, then Executive after notice to the Company and the
Company not remedying any such failure or breach, will be entitled to resign
within one month of such event and it will be treated under this Agreement as a
termination without Cause.
          (b) Death and Disability. If Executive’s employment is terminated by
reason of death or upon qualification of Executive for long-term disability
benefits under the Company’s long-term disability plan prior to payment of the
Special Cash Payment, then in

4



--------------------------------------------------------------------------------



 



addition to all Accrued Benefits, and subject to Section 9, Executive will also
be entitled to the Special Cash Payment, less any Recovery Amount.
          (c) Payment of Severance Benefits. Subject to Section 10, the
Severance Benefits under 8(a)(i)-(iii) shall be paid as follows:
          (i) any amount payable under Section 8(a)(i) which is exempt from
Section 409A of the Code shall commence on the first regularly scheduled payroll
date following the Release Effective Date (as defined in Section 9(a));
          (ii) any amount payable under Section 8(a)(i) which is not exempt from
Section 409A of the Code shall commence on the first regularly scheduled payroll
date following the sixty-ninth day following the Termination Date;
          (iii) any amount payable under Section 8(a)(ii) which is exempt from
Section 409A of the Code shall be paid on the later of the Incentive Payment
Date or the first regularly scheduled payroll date following the Release
Effective Date;
          (iv) any amount payable under Section 8(a)(ii) which is not exempt
from Section 409A of the Code shall be paid on the later of the Incentive
Payment Date or the first regularly scheduled payroll date following the
sixty-ninth day following the Termination Date; and
          (v) the amount payable under Section 8(a)(iii) shall be paid on the
first regularly scheduled payroll date following the Release Effective Date.
          (d) Voluntary Termination or Termination for Cause. If Executive’s
employment is terminated voluntarily or is terminated for Cause by the Company,
then, except for the Accrued Benefits all payments of compensation by the
Company to Executive hereunder will terminate immediately.
          (e) Sole Right to Severance. This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of Executive’s employment.
          (f) Cause. For purposes of this Agreement, the Initial Option and the
Restricted Shares, “Cause” shall mean termination of the Executive’s employment
by the company, determined in the sole discretion of the Board, due to (i) the
commission by the Executive of an act of fraud or embezzlement, or the
unauthorized, intentional or grossly negligent disclosure of confidential
information which is injurious to the Company, (ii) a willful breach of any
fiduciary duty owed to the Company or any term of this Agreement,
(iii) indictment for a felony or any crime involving fraud, dishonesty or moral
turpitude, (iv) intentional misconduct as an employee of the Company, including,
but not limited to, knowing and intentional violation by the Executive of
written policies of the Company or specific directions of the Board or superior
officers of the Company, which policies or directives are neither illegal (or do
not involve illegal conduct) nor do they require the Executive to violate
reasonable business ethical standards, (v) the failure of the Executive after
written notice from the Company, substantially to perform his duties in
accordance with his position under this

5



--------------------------------------------------------------------------------



 



Agreement (other than as a result of disability), which failure is not cured
within 10 days of receipt of such notice, or (vi) Executive’s engaging in
willful misconduct which may reasonably result in injury to the reputation or
business prospects of the Company; whether or not any such events are discovered
or known by the Company at the time of the Executive’s termination; provided
that if any of the foregoing events is capable of being cured, then with respect
to the first occurrence of such event the Company will provide written notice of
Executive describing the nature of such event and Executive will thereafter have
10 business days to cure such event. For purposes of this Section 8(f) an act or
failure to act shall be considered “willful” only if done or omitted to be done
without the Executive’s good faith reasonable belief that such act or failure to
act was in the best interests of the Company.
     9. Conditions to Receipt of Severance; No Duty to Mitigate.
          (a) Separation Agreement and Release of Claims. The receipt of
Severance Benefits will be subject to Executive signing, not revoking and
returning to the Company within sixty (60) days of Executive’s termination of
employment a general release of all claims against the Company and its
affiliates in a form reasonably acceptable to the Company, with such release of
claims being effective on the eighth day following its execution, provided that
it is not revoked (the “Release Effective Date”). No Severance Benefits
hereunder will be paid or provided until the release becomes effective.
          (b) Confidential Information and Protective Covenants Agreement. As a
condition to Executive’s employment with the Company, Executive shall enter into
the Company’s standard form of employee confidential information and protective
covenants agreement, but modified to provide that Executive’s non-solicitation
covenant shall be thirty-six months following termination and non-compete
covenant shall be eighteen months following termination (the “Confidential
Information and Protective Covenants Agreement”). During the Employment Term,
Executive further agrees to execute any updated versions of the Confidential
Information and Protective Covenants Agreement (any such updated version also
referred to as the “Confidential Information and Protective Covenants
Agreement”) as may be required of substantially all of the Company’s executive
officers, but in no event shall the restricted period be longer than that set
forth above. The receipt of Severance Benefits will be subject to Executive’s
continued compliance with the terms of the Confidential Information and
Protective Covenants Agreement.
          (c) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any Severance Benefits, nor will any earnings that Executive may
receive from any other source reduce any such Severance Benefits.
     10. Section 409A.
          (a) Separation from Service. Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that constitutes “nonqualified deferred compensation” (“Deferred
Compensation”) within the meaning of Section 409A of the Code, and which is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from

6



--------------------------------------------------------------------------------



 



service” with the Company within the meaning of Section 409A of the Code (a
“Separation from Service”).
          (b) Specified Executive. Notwithstanding any of the foregoing, if the
Executive is deemed by the Company at the time of Executive’s Separation from
Service by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the of the Internal Revenue Code of 1986, as amended
(the “Code”), to the extent delayed commencement of any portion of the Deferred
Compensation to which Executive is entitled under this Agreement is required in
order to avoid taxation to the Executive under Section 409A(a)(2)(B)(i) of the
Code, such portion of Executive’s Deferred Compensation shall not be provided to
him prior to the earlier of (i) the expiration of the six-month period measured
from the date of Executive’s Separation from Service with the Company or
(ii) the date of Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all deferred payments shall be paid to
Executive in a lump sum on the first business day following, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
          (c) Installments. Notwithstanding the foregoing or any other
provisions of this Agreement, the Company and Executive agree that, for purposes
of the limitations on nonqualified deferred compensation under Code
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying Code
Section 409A.
          (d) In-Kind Benefits and Expense Reimbursements. Notwithstanding
anything to the contrary in this Agreement, in-kind benefits and reimbursements
provided under this Agreement during any tax year of the Executive shall not
affect in-kind benefits or reimbursements to be provided in any other tax year
of the Executive and are not subject to liquidation or exchange for another
benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by the Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.
     11. Indemnification and Insurance. The Company will cover Executive under
the Company’s insurance policies and, subject to applicable law, will be
provided indemnification to the maximum extent permitted by the Company’s
bylaws, and Certificate of Incorporation, with such insurance coverage and
indemnification to be in accordance with the Company’s standard practices for
senior executive officers but on terms no less favorable than provided to any
other Company senior executive officer or director.
     12. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any successor of the
Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose,

7



--------------------------------------------------------------------------------



 



“successor” means any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.
     13. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, (c) upon confirmation of receipt if
sent by facsimile or electronically, or (d) four days after being mailed by
first class mail and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:
If to the Company:
Ulta Salon, Cosmetics & Fragrance, Inc.
Attn: General Counsel
1000 Remington Boulevard
Suite 120
Bolingbrook, IL 60440
With a copy to:
Latham & Watkins LLP
233 South Wacker Drive, Suite 5800
Chicago, Illinois 60606
Fax: (312) 993-9767
Attention: Robin Struve
If to Executive:
at the last residential address known by the Company as provided by Executive in
writing.
With a copy to:
Seyfarth Shaw LLP
131 S. Dearborn Street, Suite 2400
Chicago, Illinois 60603
Fax: (312) 460-7965
Attention: Gerald Maatman
     14. Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
     15. Arbitration.
          (a) General. In consideration of Executive’s service to the Company,
its promise to arbitrate all employment related disputes, and Executive’s
receipt of the

8



--------------------------------------------------------------------------------



 



compensation and other benefits paid to Executive by the Company, at present and
in the future, Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company under this Agreement or otherwise or the termination of Executive’s
service with the Company, including any breach of this Agreement, will be
subject to binding arbitration under the Illinois Uniform Arbitration Act, 710
ILCS 5/1 et seq. (the “Rules”), and pursuant to Illinois law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Illinois Human Rights
Act, and Chicago Human Rights Ordinance, claims of harassment, discrimination,
or wrongful termination, and any statutory claims. Executive further understands
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Executive.
          (b) Procedure. Executive agrees that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will be held
in Chicago, Illinois and will allow for discovery according to the rules set
forth in the National Rules for the Resolution of Employment Disputes or
Illinois Code of Civil Procedure. Executive agrees that the arbitrator will have
the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator will issue a written decision on the merits. Executive
understands the Company will pay for any administrative or hearing fees charged
by the arbitrator or AAA except that Executive will pay the filing fees
associated with any arbitration Executive initiates. Executive agrees that the
arbitrator will administer and conduct any arbitration in a manner consistent
with the Rules and that to the extent that the AAA’s National Rules for the
Resolution of Employment Disputes conflict with the Rules, the Rules will take
precedence.
          (c) Remedy. Except as provided by the Rules and the Federal
Arbitration Act, arbitration will be the sole, exclusive, and final remedy for
any dispute between Executive and the Company under this Agreement. Accordingly,
except as provided for by the Rules and the Federal Arbitration Act, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration under this Agreement. Notwithstanding,
the arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted. Nothing contained in this Agreement shall interfere with the Company’s
rights to enforce the Confidential Information & Protective Covenants Agreement
in accordance with its terms.
          (d) Availability of Injunctive Relief. In addition to the right under
the Rules and the Federal Arbitration Act to petition the court for provisional
relief, Executive agrees that any party also may petition the court for
injunctive relief where either party alleges or claims a violation of this
Agreement or the Confidential Information and Protective Covenants

9



--------------------------------------------------------------------------------



 



Agreement or any other agreement regarding trade secrets, confidential
information, nonsolicitation or Illinois Code Chapter 820.
          (e) Administrative Relief. Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state, or federal administrative body such as the Illinois Department of Labor,
the Equal Employment Opportunity Commission, or the workers’ compensation board.
This Agreement does, however, preclude Executive from pursuing court action
regarding any such claim.
          (f) Voluntary Nature of Agreement. Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.
     16. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.
     17. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
     18. Survival. The Confidential Information and Protective Covenants
Agreement, the Company’s and Executive’s responsibilities under Sections 7, 8,
9, 11, 12, 14 and 15 will survive the termination of this Agreement.
     19. Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
     20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
     21. Governing Law. This Agreement will be governed by the laws of the State
of Illinois (with the exception of its conflict of laws provisions).
     22. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

10



--------------------------------------------------------------------------------



 



     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
[signature page to follow]

11



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.

     
COMPANY:
  Date: 04/12/2010

          ULTA SALON, COSMETICS & FRAGRANCE, INC.
      By:   /s/ Dennis K. Eck         Title: Non-Executive Chairman of the
Board               

     
EXECUTIVE:
  Date: 04/14/2010

                /s/ Carl Rubin                    

[SIGNATURE PAGE TO CARL RUBIN EMPLOYMENT AGREEMENT]

